Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 1 of 13 PageID #: 58109



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


 VIRNETX INC. AND                   §
 LEIDOS, INC.,                      §     Civil Action No. 6:12-cv-855
                                    §
       Plaintiffs,                  §
                                    §
 v.                                 §
                                    §
 APPLE INC.                         §
                                    §     JURY TRIAL DEMANDED
       Defendant.                   §


          APPLE’S MOTION TO CONDUCT THE PRETRIAL CONFERENCE
                       REMOTELY FOR ALL PARTIES
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 2 of 13 PageID #: 58110



                                                TABLE OF CONTENTS

 I.     BACKGROUND ............................................................................................................... 1

        A.        COVID-19 Is Surging in Texas .............................................................................. 1

        B.        COVID-19 Is More Contagious Than Previously Thought .................................... 4

        C.        Domestic Travel Remains Risky ............................................................................ 5

 II.    ARGUMENT ..................................................................................................................... 6

        A.        An In-Person Conference Would Be a Significant Hardship for Apple ................. 6

        B.        VirnetX Would Not Be Prejudiced, Nor Are Its Proposed Alternatives
                  Feasible ................................................................................................................... 7

 III.   CONCLUSION ................................................................................................................. 8




                                                                     i
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 3 of 13 PageID #: 58111



           The COVID-19 pandemic is accelerating in Texas with no signs of slowing. Conducting

 an in-person pretrial conference on August 3, 2020 (D.I. 849) needlessly places the health and

 welfare of all participants involved at risk when no party would suffer prejudice from a conference

 by telephone or video. Apple therefore respectfully requests that the Court conduct the pretrial

 conference by telephone or video for all parties.

 I.        BACKGROUND

           A.      COVID-19 Is Surging in Texas

           In the past few weeks, there has been a significant upsurge in confirmed COVID-19 cases

 throughout the country, including in Texas. On July 12, Texas recorded 8,196 new cases. Ex. 1,

 Texas COVID-19 Data, Cases over Time by County, TEXAS DEPARTMENT                  OF   STATE HEALTH

 SERVICES, available at: https://dshs.texas.gov/coronavirus/additionaldata.aspx (last visited: July

 13, 2020) (generated by subtracting the total number of cases on July 11 from July 12). That brings

 the total number of confirmed cases in Texas to more than 250,000.1 Id. Texas is now an epicenter

 for COVID-19.

           The Eastern District has not been spared. On July 12, the counties that make up the Eastern

 District recorded 485 new cases, bringing the total number of confirmed cases there to about

 24,842.2 Id. (generated by selecting and summing data reported by the counties in the Eastern




 1
      While these numbers alone are troubling, experts generally agree that the number of coronavirus
      infections is more than 10 times higher than the reported rate. Ex. 2, Apoorva Mandavilli, Actual
      Coronavirus Infections Vastly Undercounted, C.D.C. Data Shows, N.Y. TIMES, (June 27, 2020).
 2
      The Eastern District comprises the counties of Anderson, Angelina, Bowie, Camp, Cass,
      Cherokee, Collin, Cook, Delta, Denton, Fannin, Franklin, Grayson, Gregg, Hardin, Harrison,
      Henderson, Hopkins, Houston, Jasper, Jefferson, Lamar, Liberty, Marion, Morris, Nacogdoches,
      Newton, Orange, Panola, Polk, Rains, Red River, Rusk, Sabine, San Augustine, Shelby, Smith,
      Titus, Trinity, Tyler, Upshur, Van Zandt, and Wood. Eastern District of Texas - Area of Service,
      U.S. MARSHALS SERVICE, available at: https://www.uasmarshals.gov/district/tx-
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 4 of 13 PageID #: 58112



 District). Unfortunately, Bowie County and Smith County (where the August 17 trial will occur)

 are experiencing a surge too. On July 12, Bowie and Smith counties had 504 and 1299 total

 confirmed cases, respectively. Ex. 1. The number of confirmed cases now exceeds the highest

 levels that were previously reported in April, May, and June. Cases are also surging in nearby

 Titus County, where 870 cases have been confirmed as of July 12. Id.

        Also troubling is the rate at which cases are accelerating. Last week, Texas reported record

 numbers of daily cases four times. Ex. 3 at 2, Coronavirus Live Updates: Texas and Georgia

 Weigh New Restrictions, N.Y. TIMES, (July 11, 2020). It also reported that the rate of new daily

 cases had doubled from two weeks earlier. Ex. 4 at 1, Eline de Bruijn, COVID-19 updates: Texas

 Reports 8,076 New Cases, Doubling Single-Day Total In Less Than 2 Weeks, (July 1, 2020). It is

 therefore not surprising that the curve of confirmed cases in Texas has a steep upward trend with

 no current sign of flattening:


                                  Total Confirmed Cases in Texas
   250,000


   200,000


   150,000


   100,000


    50,000


         0




   e/general/area.htm#:~:text=The%20Eastern%20District%20comprises%20the,Polk%2C%20R
   ains%2C%20Red%20River%2C (last visited: July 14, 2020).

                                                 2
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 5 of 13 PageID #: 58113




 Ex. 1 (graph generated from data). The Eastern District reports a similar trajectory:


                                  Total Confirmed Cases in E.D. Tx.
  30,000


  25,000


  20,000


  15,000


  10,000


   5,000


      0




 Ex. 1 (graph generated by selecting and summing data reported by the counties in the Eastern

 District). If these trends hold, the number of infections could be many times higher on August 3

 than it is today. Indeed, last week Governor Greg Abbot bluntly predicted, “things will get worse”

 and “[t]he worst is yet to come.” Ex. 5 at 1, Virus Surge Visible Across Texas: The Tsunami Is

 Here, N.Y. TIMES, (July 10, 2020).

           Texas is also reporting record levels of positive COVID-19 test results. On July 12, Texas

 reported that 16.85% of the test conducted were positive—the highest rate reported to date. Texas

 COVID-19 Data – DSHS COVID-19 Dashboard, Testing Positivity Rate, TEXAS DEPARTMENT OF

 STATE HEALTH SERVICES, available at: https://dshs.texas.gov/coronavirus/additionaldata.aspx

 (last visited: July 14, 2020). The percentage of positive tests has exceeded 10% every day since

 June 23. Id.


                                                   3
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 6 of 13 PageID #: 58114



        State and federal officials continue to warn about the rapid spread of COVID-19. Governor

 Abbott said in July “[i]f we do not slow the spread of COVID-19 … the next step would have to

 be a lockdown.” Ex. 6 at 2, Alex Samuels, Gov. Greg Abbott warns if spread of COVID-19 doesn’t

 slow, “the next step would have to be a lockdown”, THE TEXAS TRIBUNE, (July 10, 2020). This

 warning came on the heels of Governor Abbott’s Executive Order requiring, with limited

 exceptions, every person in Texas to wear a mask covering the nose and mouth in most public

 venues. Ex. 7, Exec. Order No. GA-29, Relating to the use of face coverings during the COVID-

 19 disaster, (July 2, 2020). It also came after a prior Executive Order that “people shall not be in

 groups larger than ten and shall maintain six feet of social distancing from those not in their group.”

 Ex. 8 at 2, Proclamation Amending Exec. Order GA-28 relating to mass gatherings in Texas

 during the disaster posed by the novel coronavirus (COVID-19), (July 2, 2020). Governor

 Abbott’s Executive Orders are consistent with the guidance on group gatherings issued by the U.S.

 Centers for Disease Control and Prevention (“the C.D.C.”). Ex. 9, Considerations for Events and

 Gatherings,     available    at:    https://www.cdc.gov/coronavirus/2019-ncov/community/large-

 events/considerations-for-events-gatherings.html (last visited: July 14, 2020). One of the “guiding

 principles” that the C.D.C. provides is the following: “[t]he more people an individual interacts

 with at a gathering and the longer that interaction lasts, the higher the potential risk of becoming

 infected with COVID-19 and COVID-19 spreading.” Id at 1. The C.D.C. describes a “highest

 risk” category for group gatherings: “[l]arge in-person gatherings where it is difficult for

 individuals to remain spaced at least 6 feet apart and attendees travel from outside the local area.”

 Id at 1-2. This is the scenario that an in-person pretrial conference would create.

        B.      COVID-19 Is More Contagious Than Previously Thought

        Studies released within the last few weeks provide new evidence that COVID-19 is even

 more contagious than previously thought. These recent studies show that COVID-19 is spread not
                                                   4
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 7 of 13 PageID #: 58115



 only by contact with airborne respiratory droplets (e.g., coughing, sneezing, or talking), but also

 by droplets that have aerosolized—become fine particles suspended in the air. Aerosolized

 droplets linger in the air for longer periods and travel farther distances than droplets. See, e.g., Ex.

 10, Dyani Lewis, Mounting Evidence Suggests Coronavirus is Airborne — But Health Advice Has

 Not Caught Up, NATURE.COM, (July 8, 2020). For example, a new study showed that lab-created

 aerosols of COVID-19 can remain viable for several minutes in indoor environments. Id at 4.

 Other studies report that COVID-19 aerosols were carried on currents from air-conditioning units

 of a restaurant to infect ten diners from separate groups, and that a bus rider was infected even

 though the rider entered and exited using a different door than the carrier and sat almost 15 feet

 away from the carrier on the bus. Id. at 4-5. These studies suggest that the risk for spread and

 infection is greater than previously thought.

        C.      Domestic Travel Remains Risky

        The C.D.C. continues to advise that travel, and in particular air travel, increases the risks

 of contracting and spreading COVID-19. Ex. 11, Considerations for Travelers—Coronavirus in

 the US, available at: https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html

 (last visited: July 14, 2020). The C.D.C. warns that “social distancing is difficult on crowded

 flights, and you may have to sit near others (within 6 feet), sometimes for hours.” Id at 2.

        Aside from the risk of flying itself, recent reports show that over 1,000 Transportation

 Security Administration (“T.S.A.”) agents tested positive for the virus, evidencing the significant

 risk of contracting and spreading the virus while traveling through busy airports. Ex. 12, Ian

 Duncan, More Than 1,000 TSA Employees Have Tested Positive For Coronavirus, WASH. POST,

 (July 9, 2020). The majority of Apple’s trial team is based in New York or California, and would

 travel through airports in Dallas or Shreveport (by way of Atlanta) to arrive in Texarkana. Each



                                                    5
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 8 of 13 PageID #: 58116



 of those cities has experienced significant increases in COVID-19, too. Exs. 13–15, Texas,

 Louisiana, and Georgia Coronavirus Map and Case Counts, N.Y. TIMES, (July 12, 2020).

        Moreover, to help combat the spread from interstate travel, New York recently enacted a

 travel advisory that mandates anyone returning from a state with “a positive test rate higher than

 10 per 100,000 residents, or higher than a 10 percent test positivity rate over a seven-day rolling

 average” must self-quarantine for fourteen (14) days. Ex. 16, New York State, COVID-19 Travel

 Advisory, available at: https://coronavirus.health.ny.gov/covid-19-travel-advisory (last visited:

 July 14 2020). Texas meets those criteria. Id.; see also Texas COVID-19 Data – DSHS COVID-

 19 Dashboard, Testing Positivity Rate, TEXAS DEPARTMENT             OF   STATE HEALTH SERVICES,

 available at: https://dshs.texas.gov/coronavirus/additionaldata.aspx (last visited: July 14, 2020).

 II.    ARGUMENT

        A.      An In-Person Conference Would Be a Significant Hardship for Apple

        COVID-19 infections are surging in Texas. Traveling to Texas from New York or

 California risks infection for Apple’s team members, who will be exposed to many people in

 airports while traveling. Apple’s team members will also necessarily interact with the local and

 surrounding communities. If a member of Apple’s team were to contract the virus while traveling

 to Texarkana, he or she could spread the disease throughout the Texarkana community. Such a

 spread could strain local hospitals and harm the local economy, and stretch the resources of

 Texarkana and surrounding East Texas metropolitan areas.

        While Apple appreciates that the Court may take steps to help minimize potential exposure

 during an in-person conference, proceeding with an in-person conference would draw a group of

 people together into an enclosed space, some of whom would have recently traveled from outside

 the local area. A conference, by its very nature, involves a large amount of speaking. Speaking is

 one of the main ways that COVID-19 is transmitted from person to person because COVID-19

                                                  6
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 9 of 13 PageID #: 58117



 spreads by aerosols or airborne droplets. See Ex. 10. Indeed, COVID-19 can be transmitted

 through the air long after a person speaks, and the risk of transmission by such particles is

 significantly higher in an enclosed space. Id. An in-person conference thus creates a risk of

 COVID-19 spread and infection for the Court, the Court’s staff, the federal marshals, client

 representatives, and the parties’ litigation teams.

          After attending the in-person pretrial conference, Apple’s team members would again risk

 exposure by traveling home, and then would likely be subject to a fourteen-day mandatory self-

 quarantine. Ex. 16. With trial beginning fourteen days after the pretrial conference, having to

 self-quarantine during that time creates challenges for Apple’s trial preparations and its ability to

 conduct an effective jury trial. Moreover, an in-person pretrial conference would mean that

 Apple’s team members would be separated from their families for more than a month because, if

 current regulations hold, they would be subject to two periods of fourteen-day self-quarantine (one

 following the pretrial conference and a second following trial).

          Conducting the pretrial conference remotely would obviate the need for travel and in-

 person interactions in an enclosed space, thereby minimizing the accompanying increased risk of

 contracting and spreading COVID-19.3

          B.     VirnetX Would Not Be Prejudiced, Nor Are Its Proposed Alternatives
                 Feasible

          VirnetX opposes this motion. But VirnetX identified no unique prejudice from a remote

 conference that would not also be shared by Apple. To the extent there is any prejudice, VirnetX

 also did not (and cannot) explain why that outweighs the risk to health and welfare, and the

 interference with Apple’s pretrial preparations.


 3
     With respect to the trial itself, Apple is continuing to evaluate the situation, and may seek a
     continuance depending on the trajectory of COVID-19 cases in Texas as trial approaches.

                                                    7
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 10 of 13 PageID #: 58118



            Instead, VirnetX proposes to move the pretrial conference to August 10—a week before

  trial. But compressing the time between the pretrial conference and trial would hinder Apple’s

  ability to adjust its approach for trial to account for the Court’s pretrial rulings, such as on

  forthcoming motions in limine and other evidentiary issues. Indeed, before the two previous trials

  between the parties, the Court conducted a pretrial conference more than a week before jury

  selection. D.I. 604; 6:10-cv-417, D.I. 932.4

            Alternatively, VirnetX proposes that Apple’s Texas counsel—comprised of a single team

  member—attend in person, while Apple’s other team members attend remotely. But affording the

  option of attending in person puts the parties on unequal footing, since the majority of Apple’s

  trial team is located outside of Texas (and thus has to undertake air travel and potentially be subject

  to quarantine upon returning home), whereas VirnetX’s trial team is located in Texas. Conducting

  the pretrial conference remotely for all parties obviates the need for anyone to have to make that

  choice.

            The conference is three weeks away and the parties can adjust their travel and preparation

  plans. A remote conference will also promote public safety during these unprecedented times, and

  would not meaningfully upset this Court’s ability to resolve pretrial disputes.

  III.      CONCLUSION

            Apple respectfully requests that the Court grant this motion, and conduct the pretrial

  conference by telephone or video for all parties.




  4
      Following the initial pretrial conference before the prior -855 trial, the Court held a second
      pretrial conference a week before jury selection. D.I. 640. Nevertheless, the Court provided
      many rulings after the initial pretrial conference that helped inform trial presentations. D.I. 644.

                                                      8
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 11 of 13 PageID #: 58119



  Dated: July 14, 2020                     Respectfully submitted,

                                            /s/ Leslie Schmidt
                                           Gregory S. Arovas
                                           greg.arovas@kirkland.com
                                           Robert A. Appleby
                                           robert.appleby@kirkland.com
                                           Jeanne M. Heffernan
                                           jeanne.heffernan@kirkland.com
                                           Joseph A. Loy
                                           joseph.loy@kirkland.com
                                           Leslie Schmidt
                                           leslie.schmidt@kirkland.com
                                           Aaron Resetarits
                                           aaron.resetarits@kirkland.com
                                           Nathaniel L. DeLucia
                                           nathaniel.delucia@kirkland.com
                                           Ryan Jin
                                           ryan.jin@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           Facsimile: (212) 446-4900

                                           Akshay S. Deoras
                                           akshay.deoras@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           555 California Street
                                           San Francisco, California 94104
                                           Telephone: (415) 439-1400
                                           Facsimile: (415) 439-1500

                                           Michael E. Jones, Lead Attorney
                                           Texas Bar No. 10969400
                                           mikejones@potterminton.com
                                           POTTER MINTON
                                           A Professional Corporation
                                           110 N. College Avenue, Suite 500
                                           Tyler, Texas 75702
                                           Telephone: (903) 597-8311
                                           Facsimile: (903) 593-0846

                                           ATTORNEYS FOR APPLE INC.




                                       9
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 12 of 13 PageID #: 58120




                                   CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who have consented to electronic

  service are being served with a copy of this document via the Court’s CM/ECF system pursuant

  to Local Rule CV-5(a)(3) on this the 14th day of July 2020.

                                                        /s/ Robert P. Leonard
                                                        Robert P. Leonard




                               CERTIFICATE OF CONFERENCE

         The undersigned certifies that the parties have complied with Local Rule CV-7(h)’s meet

  and confer requirement. Counsel for VirnetX, Leidos, and Apple have conferred via email and

  also via telephone conference on July 9, 2020 with the following participants: Leslie Schmidt,

  Aaron Resetarits, and Mike Jones on behalf of Apple; Jason Cassady and Daniel Pearson on behalf

  of VirnetX; and Andy Tindel on behalf of Leidos. The parties met and conferred, in good faith,

  and concluded, in good faith, that the discussions have conclusively ended in an impasse, leaving

  an open issue for the Court to resolve. Plaintiffs oppose the relief sought in this motion.

                                                        /s/ Leslie M. Schmidt
                                                        Leslie M. Schmidt




                                                   10
Case 6:12-cv-00855-RWS Document 886 Filed 07/14/20 Page 13 of 13 PageID #: 58121




                                       11
